DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Qiu et al, “
    PNG
    media_image1.png
    53
    743
    media_image1.png
    Greyscale
”. Journal of Hazardous materials, 360 (2018) 122-131.
Claims are recited as product by process, and therefore, determination of patentability is based on the product itself. MPEP 2113.
2, etc., dispersed in a porous polymer matrix, such as polyacrylonitrile. Thus claims 1 and 3 are anticipated or at the least made obvious by this reference – see abstract.
Regarding the polymer gel particles being between the nanhosheets, as shown by the figures of Qiu, there is polymer gel between any two nanosheets to satisfy the claim language.
Claim 4: Polymer gel particle size has no consequence in the membrane because the membrane is a porous solid polymer with graphene oxide distributed therein. Nonetheless, the reference teaches particle or crystal size of PAN and the composite in Table 1, which falls in the midst of the range.
Claim 7: thickness appears to be in the range claimed – se the SEM’s for thickness. Nonetheless, thickness is a result effective variable that can be optimized, as it is well known that thinness improves membrane performance, while thickness improves mechanical strength.
Claim 17 GO and polymer are uniformly distributed as shown in the figures.

Argument traversing this rejection is not persuasive. The thermally induced phase separation is to remove the diluent or solvent, and does not affect the homogeneity of the polymer – GO blend. Notwithstanding, the preparation procedure in section 2.3 clearly teaches a homogenous blend of PAN/GO. 

Claim(s) 1, 3, 7 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang et al (US 2019/0314770)
At the outset, nanofiltration is an intended use, unless applicant can show otherwise.

    PNG
    media_image2.png
    535
    1043
    media_image2.png
    Greyscale

Wang teaches a membrane as claimed (see the figures and compare to applicant’s illustrations), with intended uses including nanofiltration [0017]. Polymer is disposed between GO nanosheets, and the whole membrane pretty uniform. Thickness is 30-40 nm.
Arguments are not persuasive: see figures 1 and 2 in which the GO sheets are shown as oriented homogenously in the polymer. The procedure has the monomer homogenously blended with GO and then polymerized, which is only a difference in procedure for manufacturing. The polymer material is a hydrogel – [0092]. Result in [0086] forms defect free nano-composite.

Response to Arguments
Arguments are not persuasive; they are addressed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777